Citation Nr: 1633026	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to a psychiatric disorder.
 
2.  Entitlement to service connection for coronary artery disease, including secondary to a psychiatric disorder and/or hypertension.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to July 1979 and from June 1982 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

An April 2011 Decision Review Officer (DRO) hearing was held. 

In July 2015, the Board granted service connection for posttraumatic stress disorder (PTSD) with anxiety disorder and remanded these issues and the issues of service connection for diabetes mellitus for additional development.

In a March 2016 rating decision, the RO in Janesville, Wisconsin effectuated the grant of service connection for PTSD with anxiety disorder and also granted service connection for diabetes mellitus as secondary to PTSD.  As a result, these issues are no longer before the Board.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for sleep apnea or another sleep disorder to include as secondary to a psychiatric disorder has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for coronary artery disease and hypertension.

As noted above, the Board remanded this matter in June 2015 for further development.  As part of the June 2015 remand, the Board instructed the RO to provide an etiological medical opinion for the claims for service connection for coronary artery disease and hypertension, to include as secondary to a service-connected PTSD with anxiety disorder disability.

The instructions specifically indicated that the examiner was to take into appropriate consideration an August 2010 letter and opinion of Dr. D.W.T., stating a possible cause correlation between claimed disability and existing service-connected disability as well as the June 2010 opinion of Dr. C.B., to the extent that opinion has attendant factual findings with a direct bearing on this specific case.

Pursuant to the June 2015 Board remand, the Veteran was afforded an examination in December 2015.  The examiner opined that the Veteran's hypertension and coronary artery disease were not as likely as not incurred in military service.  The examiner also opined that it was not as likely as not that the Veteran's hypertension and coronary artery disease were caused or aggravated by his service-connected psychiatric disability.  The examiner noted that the Veteran's hypertension did not develop in active service or within one year of separation from his service and his PTSD did not pose a significant risk for the development of hypertension.  The examiner also noted that the Veteran did not have a current diagnosis of coronary artery disease.

The examiner specifically noted that there was no conflicting evidence regarding the etiology of the Veteran's hypertension disability.  Regarding the Veteran's claimed coronary artery disease disability, the examiner noted that while the August 2010 letter and opinion of Dr. D.W.T. indicated that risks for cardiovascular disease included both hypertension and PTSD, Dr. D.W.T. never indicated that the Veteran had a diagnosis of coronary artery disease or any other heart condition.  The examiner also specifically noted that there was no valid conflicting information regarding the etiology of the Veteran's coronary artery disease disability.  

However, while the December 2015 VA examiner opined that it was less likely than not that the Veteran's coronary artery disease and hypertension disabilities were related to service or were caused or aggravated by the Veteran's service-connected PTSD with anxiety disorder disability, the examiner failed to specifically take into appropriate consideration the June 2010 opinion of Dr. C.B.  

As noted above,  the Board in its June 2015 remand specifically indicated that the examiner was to take into appropriate consideration an August 2010 letter and opinion of Dr. D.W.T. as well as the June 2010 opinion of Dr. C.B.  While the December 2015 VA examiner noted that the August 2010 letter and opinion of Dr. D.W.T. indicated that risks for cardiovascular disease included both hypertension and PTSD, he did not address the opinion of Dr. D.W.T regarding the Veteran's claimed hypertension disability.  Additionally, the examiner did not specifically address the June 2010 opinion of Dr. C.B.  In fact, the examiner indicated that "there was no valid conflicting information regarding the etiology of the Veteran's coronary artery disease disability" and that "there was no conflicting evidence regarding the etiology of the Veteran's hypertension disability",

As a result, the December 2015 examination report does not comply with the Board's June 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the December 2015 VA examiner should amend his examination report in accordance with the Board's July 2015 directives cited herein to determine whether or not the Veteran's claimed coronary artery disease and hypertension were related to service to include as secondary to the Veteran's service-connected PTSD with anxiety disorder.  Consequently, a new remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the VA examiner that examined the Veteran in December 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to hether the Veteran's hypertension was at least as likely as not (50 percent or greater probability) incurred in military service. Then opine whether hypertension is secondarily related to the Veteran's service-connected PTSD and anxiety disorder, taking into consideration whether hypertension was (1) caused by the psychiatric disability and (2) whether hypertension was chronically aggravated due to the same.  The prior November 2011 VA examination report should be taken into account. 

Then provide an opinion on whether coronary artery disease was at least as likely as not incurred in service. Please further opine whether coronary artery disease is secondarily related to service-connected psychiatric disability and/or hypertension (if prior medical inquiry found hypertension a secondary manifestation of psychiatric disability).  Take into consideration whether coronary artery disease was (1) caused by a qualifying service-connected disability, and (2) whether coronary artery disease was chronically aggravated due to the same.

If aggravation is found please note the baseline level of severity prior to aggravation or the first evidence showing the severity of the disability after the onset of aggravation but prior to the evidence showing the current level of severity of the disability.

In answering the above questions, please take into appropriate consideration the August 2010 letter and opinion of Dr. D.W.T., stating a possible cause correlation between claimed disability and existing service-connected disability.  Consider also the June 2010 opinion of Dr. C.B., to the extent that opinion has attendant factual findings with a direct bearing on this specific case.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Ensure that the examination reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







